Name: Council Decision (CFSP) 2019/870 of 27 May 2019 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  European construction
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/90 COUNCIL DECISION (CFSP) 2019/870 of 27 May 2019 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) In accordance with Article 26(3) of Decision 2010/413/CFSP, the Council has reviewed the list of designated persons and entities set out in Annex II to that Decision. (3) The Council has concluded that 17 entries included in Annex II to Decision 2010/413/CFSP should be updated. (4) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 27 May 2019. For the Council The President N. HURDUC (1) OJ L 195, 27.7.2010, p. 39. ANNEX Annex II to Decision 2010/413/CFSP is amended as follows: (1) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran., the following entries replace the corresponding entries in the list set out under the subheading A. Persons: Name Identifying information Reasons Date of listing 14. Brigadier-General Mohammad NADERI Head of Iran's Aviation Industries Organisation (IAIO). Former Head of Iran's Aerospace Industries Organisation (AIO). AIO has taken part in sensitive Iranian programmes. 23.6.2008 23. Davoud BABAEI The current head of security for the Ministry Of Defence Armed Forces Logistics' research institute the Organisation of Defensive Innovation and Research (SPND), which is run by UN-designated Mohsen Fakhrizadeh-Mahabadi. The IAEA have identified SPND with their concerns over possible military dimensions to Iran's nuclear programme over which Iran refuses to co-operate. As head of security, Babaei is responsible for preventing the disclosure of information including to the IAEA. 1.12.2011 25. Sayed Shamsuddin BORBORUDI a.k.a. Seyed Shamseddin BORBOROUDI DOB: 21 September 1969 Deputy Head of UN designated Atomic Energy Organisation of Iran, where he is subordinate to UN designated Feridun Abbasi Davani. Has been involved in the Iranian nuclear programme since at least 2002, including as the former head of procurement and logistics at AMAD, where he was responsible for using front companies such as Kimia Madan to procure equipment and material for Iran's nuclear weapons programme. 1.12.2011 27. Kamran DANESHJOO (a.k.a. DANESHJOU) Former Minister of Science, Research and Technology. He has provided support for Iran's proliferation-sensitive nuclear activities. 1.12.2011 (2) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran., the following entries replace the corresponding entries in the list set out under the subheading B. Entities: Name Identifying information Reasons Date of listing 12. Fajr Aviation Composite Industries Mehrabad Airport, PO Box 13445-885, Tehran, Iran A subsidiary of the IAIO within MODAFL both designated by the EU which primarily produces composite materials for the aircraft industry. 26.7.2010 95. Samen Industries 2nd km of Khalaj Road End of Seyyedi St., P.O.Box 91735-549, 91735 Mashhad, Iran, Tel.: +98 511 3853008, +98 511 3870225 Shell name for UN-designated Khorasan Metallurgy Industries, subsidiary of Ammunition Industries Group (AMIG). 1.12.2011 153. Organisation of Defensive Innovation and Research (SPND) The Organisation of Defensive Innovation and Research (SPND) directly supports Iran's proliferation sensitive nuclear activities. The IAEA has identified SPND with their concerns over possible military dimensions (PMD) to Iran's nuclear programme. SPND is run by UN-designated Mohsen Fakhrizadeh-Mahabadi and is part of the Ministry of Defence For Armed Forces Logistics (MODAFL) designated by the EU. 22.12.2012 (3) under the heading II. Islamic Revolutionary Guard Corps (IRGC), the following entries replace the corresponding entries in the list set out under the subheading A. Persons: Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND Former Deputy Minister and Inspector General of MODAFL. 23.6.2008 3. Parviz FATAH born 1961 Member of the IRGC. Former Minister of Energy. 26.7.2010 4. IRGC Brigadier-General Seyyed Mahdi FARAHI Former head of Iran's Aerospace Industries Organisation (AIO) and former managing director of the UN-designated Defence Industries Organisation (DIO). Member of the IRGC and a Deputy in Iran's Ministry of Defense for Armed Forces Logistics (MODAFL). 23.6.2008 5. IRGC Brigadier-General Ali HOSEYNITASH Member of the IRGC. Member of the Supreme National Security Council and involved in formulating policy on nuclear issues. 23.6.2008 12. IRGC Brigadier-General Ali SHAMSHIRI Member of the IRGC. Has held senior roles in MODAFL. 23.6.2008 13. IRGC Brigadier-General Ahmad VAHIDI Former Minister of the MODAFL. 23.6.2008 15. Abolghassem Mozaffari SHAMS Former head of Khatam al-Anbiya Construction Headquarters. 1.12.2011 (4) under the heading II. Islamic Revolutionary Guard Corps (IRGC), the following entry replaces the corresponding entry in the list set out under the subheading B. Entities: Name Identifying information Reasons Date of listing 11. Behnam Sahriyari Trading Company Postal address: Ziba Building, 10th Floor, Northern Sohrevardi Street, Tehran, Iran Involved in the shipment of arms on behalf of the IRGC. 23.1.2012 (5) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran, under subheading B. Entities, the following entry is added: Name Identifying information Reasons Date of listing 20. (b) Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (listed by the EU), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. 26.7.2010 (6) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran, under subheading B. Entities, the following entry is removed: Name Identifying information Reasons Date of listing 19. Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (see no 20), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. These items can be used in programmes that are under sanction per UNSCR 1737. 26.7.2010 (7) under the heading II. Islamic Revolutionary Guard Corps (IRGC), under subheading B. Entities, the following entry is added: Name Identifying information Reasons Date of listing 12. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran A company owned or controlled by IRGC that contributes to financing the strategic interests of the regime. 26.7.2010 (8) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran, under subheading B. Entities, the following entry is removed: Name Identifying information Reasons Date of listing 10. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran Close to Naftar and to Bonyad-e Mostazafan, Etemad Amin Invest Co Mobin contributes to funding the strategic interests of the regime and of the parallel Iranian state. 26.7.2010